Citation Nr: 0715867	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  04-41 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable evaluation for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
January 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted service connection for 
right ear hearing loss and assigned a noncompensable 
disability rating.


FINDING OF FACT

The veteran's service-connected right ear hearing loss is 
currently manifested by an average pure tone threshold of 30 
decibels with speech recognition ability of 94 percent.


CONCLUSION OF LAW

The criteria for an initial compensable schedular evaluation 
for right ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled.  
See Dingess, 19 Vet. App. at 491.  

Once a claim for service connection has been substantiated, 
the filing of a notice of disagreement with the RO's decision 
does not trigger additional § 5103(a) notice.   Id. at 493.  
While the veteran has not claimed that VA has not complied 
with the notice requirements of the VCAA, § 5103(a) and § 
3.159(b)(1) are no longer applicable in the instant case.  
Service connection was granted in March 2004, a disability 
rating was assigned, and an effective date was established.  
Therefore, the veteran's claim was substantiated as of March 
2004.  Any error in failing to provide § 5103(a) notice could 
not be prejudicial to the veteran because the purpose of 
§5103(a) notice is to provide notice of what is required for 
the veteran to substantiate his claim, and here, his claim 
has been substantiated.  See Id. (holding that the Board does 
not commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).

Additionally, once a claim for service connection is 
substantiated, VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.  VA satisfied these duties by 
issuance of a complying rating decision in March 2004 and 
issuance of the September 2004 statement of the case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent a VA 
examination in December 2003.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.




II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

The veteran's right ear hearing loss is evaluated as 
noncompensable (zero percent disabling) under Diagnostic Code 
(Code) 6100.  38 C.F.R. § 4.85.  Impaired hearing will be 
considered a disability only after threshold requirements are 
met.  See 38 C.F.R. § 3.385.  Once disability is established, 
levels of hearing loss are determined by considering the 
average puretone threshold and speech discrimination 
percentage scores.  38 C.F.R. § 4.85(b), Table VI.  
Disability ratings are assigned by combining a level of 
hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).

When hearing loss is service-connected in one ear only, in 
order to determine the percentage evaluation from Table VII 
for the service-connected ear, hearing in the non-service-
connected ear is considered to be normal (assigned a Roman 
numeral I).  38 C.F.R. § 4.85(f).

It is important for the veteran to understand that assignment 
of disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations based on the examinations result cited below.

In connection with his claim for an initial compensable 
rating for right ear hearing loss, the veteran was afforded a 
VA audiology examination in December 2003.  At that time, 
average pure tone decibel loss was 30 in the right ear.  
Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.

In this case, applying the results of the December 2003 VA 
audiology examination to Table VI yields a Roman numeral 
value of I for the right ear.  As discussed above, because 
the left ear is not service connected, it is assigned a Roman 
numeral value of I (recent testing of this ear would indicate 
a similar, if not identical, finding).  Applying these values 
to Table VII, the Board finds that the veteran's right ear 
hearing loss is evaluated as zero percent disabling.  Simply 
stated, the results do not provide a basis to grant an 
initial compensable disability rating in the right ear.

Also of record is an audiometric evaluation from Pacific 
Medical Clinics dated  November 2002.  However, this report 
is in graph form and does not otherwise conform to VAs 
requirements for evaluating hearing impairment.  See 38 
C.F.R. § 4.85; Kelly v. Brown, 7 Vet. App. 471 (1995).

Additionally, an exceptional pattern of hearing impairment 
has not been demonstrated and there is no need to apply the 
provisions of 38 C.F.R. § 4.86.  Accordingly, the Board finds 
that the preponderance of the evidence is against entitlement 
to an initial compensable disability rating for right ear 
hearing loss.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1- 
4.7, 4.21, 4.85, Diagnostic Code 6100.


ORDER

Entitlement to an initial compensable evaluation for right 
ear hearing loss is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


